Citation Nr: 1413333	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-34 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of compensation benefits in the calculated amount of $6,888.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to January 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2010 decision by the Committee on Waivers and Compromises (Committee/COWA) at the Department of Veterans' Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a hearing at the RO in February 2014 before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  A transcript of the hearing is in the claims file, so of record.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been charged with an overpayment of VA compensation in the amount of $6,888.00 due to receipt of compensation for his deceased wife.

2.  The overpayment of this compensation was not the result of conduct on his part that amounted to "fraud," "misrepresentation of a material fact," or "bad faith."

3.  A recovery of this overpayment, however, would not result in undue hardship to him or tend to defeat the purpose for which the benefits were intended.

4.  Thus, a recovery of this overpayment would not be against equity and good conscience.


CONCLUSION OF LAW

The criteria are not met for waiver of the recovery of the overpayment of VA compensation benefits in the amount of $6,888.00.  38 U.S.C.A. § 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As part of this assistance, VA is required to notify the claimant of what they must do to substantiate their claim, including apprising them of their and VA's respective responsibilities in obtaining this necessary supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that the VCAA, with its expanded duties, is inapplicable to cases involving waivers of recovery of overpayments, noting that the statute at issue in such cases is found in Chapter 53, Title 38, of the United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e., Chapter 51).  See also Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004) (VCAA provisions are inapplicable to waiver of indebtedness claims).  Therefore, the VCAA (and, it follows, its implementing regulations) is not for application in this appeal.


Nevertheless, suffice to say the Veteran was duly apprised of the reasons for the overpayment and resultant debt to VA and given opportunity to present evidence and argument as to why he should not be responsible for restitution or repayment of the overage.  This occurred in the notice of the decision itself, in the statement of the case (SOC) provided in September 2012, and during his February 2014 hearing. Before the Board  Hence, he has had opportunity to be heard on this matter.

II. Analysis

VA law provides that recovery of overpayments of any benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.963(a) (2013).  The standard of "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: 

(1) Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt.
(2) Balancing of faults.  Weighing fault of the debtor against VA fault.
(3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities.
(4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.
(5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.
(6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2013). 

The Veteran has appealed the denial of a waiver of recovery of the debt of $6,888.99 due to overpayment of VA compensation benefits.  The debt at issue stems from receipt of additional compensation for his wife, who died in June 2004.

In requesting forgiveness of this debt, he does not contest its validity.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); Narron v. West, 13 Vet. App. 223 (1999); VAOPGCPREC 6-98 (where the validity of a debt is challenged, that issue must be developed and decided before the issue of entitlement to waiver of the debt can be considered.).  Rather, he asserts that he is not at fault in the creation of this debt, and that it would therefore be unfair to collect it.  During his hearing, however, he clarified that this debt already has been repaid and that he just wants to "settle up", meaning get the money he repaid back since he does not believe he should have had to repay this debt.

In his hearing testimony and written statements, he repeatedly has insisted that he timely informed VA of his wife's death soon after it happened in June 2004, and that VA inexplicably lost the paperwork documenting this.  As proof, he points to a June 2007 letter he received from the RO stating it had not located paperwork he had submitted for a claim in August 2005; he maintains that, in itself, is evidence that VA had lost the paperwork he had submitted regarding his wife's unfortunate death and, therefore, he is not at fault in creating the resultant overpayment.

In June 2010, he was notified that his compensation benefits would be reduced on account of his wife's death dating back to February 2002.  He was notified that he had 60 days to submit evidence contesting the reduction.  That same month, he replied and said the information was incorrect as his wife did not pass away until June 2004.  He asked that the necessary adjustments be made to correct the overpayment, but also alleged that he had written to VA in August 2005 asking that his wife be removed from his award.  In August 2010, the RO reduced his benefits effective July 1, 2004, the first day of the month following his wife's death, to recoup the overpayment.  Also in August 2010, he was notified of the resultant overpayment from having received compensation for a dependent (meaning his wife) that was deceased, and also informed that, as a result, his VA benefits would be withheld starting in November 2010 until the amount he was overpaid was recouped.  Later in August 2010, in response, he submitted a statement disagreeing that he owed money due to his wife's passing, as he was not at fault in the creation of the debt.  That statement was construed as a claim for waiver of recovery of this overpayment of the debt that amounted to $6,888.00.

In October 2010, his request for waiver of recovery of this indebtedness was denied, as unjust enrichment was found, and since he never returned the financial statement (Financial Status Report (FSR)) precluding the RO from making a finding of whether recovery of the debt would cause financial hardship.  He testified during his hearing that he did not believe he was obligated to provide the RO this confidential information.  It was also determined that he had failed to report the changes in his dependency, although he was not culpable of fraud, representation, or bad faith, and although his relative fault in the creation of the debt was found to be just minimal.

During his February 2014 hearing, the Veteran testified that his wife died on June [redacted], 2004, and that only about a month later he mailed in a death certificate.  He said he received a letter in the mail from VA in June 2007 stating that records show he had filed a claim for benefits on August 24, 2005, but that the RO was unable to locate the paperwork he had submitted.  He contends that lost paperwork was his wife's death certificate.  He further stated that he was unaware he was receiving payments for his wife in his compensation check because he is retired, therefore he waives pension from VA (any compensation benefits are offset).  He added that he did not fill out the financial report VA sent him as he was not claiming hardship, also, as mentioned, because he did not believe VA had a right to this confidential information insofar as the complete sources of his income.


Based on the evidence of record, the Board finds against the claim.  The Veteran's involvement in the creation of this debt is unclear, as there does appear to be some question regarding when and whether he notified VA of his wife's unfortunate death.  He has alternately claimed he informed VA approximately one month after her June 2004 death, and in August 2005, so more than one year following her passing.  While there is a letter in the claims file from June 2007 referencing lost paperwork from August 2005, it does not specify the nature of the paperwork and, thus, there is no confirmation that it was, indeed, his wife's death certificate or containing the required information concerning her passing.  Because of these questions, the Board is unable to balance fault by the Veteran or VA.

But there also are other relevant considerations that equally must be born in mind.  In regards to whether collection of this debt would defeat the purpose of the benefit, it would not.  The Veteran clearly received benefits for a dependent, namely his wife, who already had died, so waiver of recovery of this consequent indebtedness would result in unjust enrichment to him.  If a waiver of recovery is granted it would create an unfair gain to him because he would be allowed to retain funds to which he was not legally entitled.  There is no indication that his reliance on these payments at a higher than permitted level resulted in relinquishment of another valuable right.  To the contrary, he already has repaid this debt, and there is no suggestion that having to repay it was to the detriment of him still having the means to the other things he had to in order to meet his monthly financial obligations (such as pay important bills like utilities and things of that sort).

Along this same line, the Board also has considered whether the Veteran would be subjected to undue hardship if the debt were recovered.  The pertinent regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor of basic necessities.  38 C.F.R. § 1.963(a)(3).  "Financial hardship" is primarily intended to mean that he would be deprived of basic necessities such as food, clothing, and shelter, which do not appear to be factors here.  Indeed, he did not provide his financial information as he stated he was not claiming hardship, so even aside from the fact that he does not believe he even should have been required to provide this level of confidential information.

So, ultimately, in viewing the elements of equity and good conscience, the Board concludes that the negative evidence outweighs the positive evidence and that the facts of this case demonstrate that waiver of recovery of the overpayment is not against equity and good conscience. Accordingly, waiver of recovery of the overpayment is denied.


ORDER

Waiver of recovery of the overpayment of VA compensation benefits of $6,888.00 is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


